—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered March 24, 1997, convicting defendant, after a jury trial, of two counts of murder in the second degree and four counts of robbery in the first degree, and sentencing him to concurrent terms of 25 years to life on the murder convictions, to run consecutively to concurrent terms of SVs to 25 years on the robbery convictions, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motions based on allegedly inflammatory remarks by two prosecution witnesses. These remarks were not unduly prejudicial and the court’s curative actions were sufficient to prevent any prejudice (see, People v Santiago, 52 NY2d 865; People v Young, 48 NY2d 995).
We perceive no basis for reduction of defendant’s sentence in the interest of justice. Defendant’s remaining arguments concerning his trial and sentencing are similar to claims rejected by this Court on the codefendant’s appeal (People v Garcia, 276 AD2d 285, lv denied, 95 NY2d 934), and as to each argument we reach the same conclusions as we did with respect to the codefendant. Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.